EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 6/5/2022 under 37 CFR 1.116, in reply to the final rejection, has been considered and is hereby entered.  Claims 1 and 16 are amended.  Claim 5 is cancelled.  Claims 1-2, 6-7, 9-10, 16, 21-22, 25, and 30-38 are pending.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-7, 9-10, 22, 25, and 30-38 directed to an invention non-elected without traverse.  Accordingly, claims 6-7, 9-10, 22, 25, and 30-38 have been cancelled.

Objections Withdrawn
The objection to the description of the drawings is withdrawn in light of applicant’s amendment to the specification.

The objection to claim 5 as being dependent upon a rejected base claim is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claim(s) 1-2, 16, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Pena et al (J. Food Nutr. Res., 2:491-498, 2014) is withdrawn in light of applicant’s amendment thereto.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Cancelled claims 6-7, 9-10, 22, 25, and 30-38.

Conclusion
Claims 1-2, 16, and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645